DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (AAPA)* of Figures 1 and 2.
*Note Applicant’s specification states the related prior art is disclosed by JP 2005-318303 (figures 1 and 2), however a copy of that disclosure is already of record with the IDS filed on 06/28/2019. 
With respect to claims 1, 4, 7, and 10, AAPA discloses a rechargeable battery protection circuit [Figs 1 and 2] which protects a rechargeable battery [170], using a first NMOS transistor [101] and a second NMOS transistor [102] inserted in series in a current path between a cathode of the rechargeable battery [103] and a positive terminal that is coupled to a load or a power terminal of a charger [105], the rechargeable battery protection circuit [110] comprising: a charge control terminal COUT]; a discharge control terminal [DOUT]; a booster circuit configured to generate a control voltage that is boosted using each of input capacitances [130] of the first NMOS transistor having a gate coupled to the charge control terminal [101a/b], and the second NMOS transistor having a gate coupled to the discharge control terminal [102a/b]; a driving circuit configured to set each of output states of the charge control terminal and the discharge control terminal to a high level by supplying the control voltage to the charge control terminal and the discharge control terminal [150]; a detection circuit configured to detect a state of the rechargeable battery, and output a detection state [120]; and a control circuit configured to operate the driving circuit based on the detection state, so that each of the output states of the charge control terminal and the discharge control terminal is selected by the driving circuit to at least one of three states including a high level, a low level, and a high-impedance level [140; high and low levels].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA)* as applied to claims 1, 4, 7, and 10 above, and further in view of Nagai et al. [US 5,783,322].
With respect to claims 2, 5, 8, 11, AAPA fails to disclose the control circuit operating in a high impedance state as claimed. However, Nagai teaches a control circuit, when switching the output state of one of a charge control terminal and a discharge control terminal from the low level to the high level, par. 0017-0022, 0033-0044; see also Figs 4-5 and/or 15; note the transistor is set to a high-impedance state while the other is in the ON state].
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant invention to modify AAPA to include the high impedance switch state as taught by Nagai for the benefit of accurately detecting the state of the battery when the residual capacity if small and consequently prevent the battery from being deteriorated as stated by Nagai [col. 9 lines 55-65]. 

Allowable Subject Matter
Claims 3, 6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into their respect independent claims including all of the limitations of the base claim and the intervening claims.
With respect to claims 3, 6, 9, and 12, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed “wherein the control circuit varies a time it takes to return the output state of the other of the charge control terminal and the discharge control terminal to the high level from a time when the output state of the other of the charge control terminal and the discharge control terminal is switched to the high-impedance state.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859